UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4699



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BOBBY SAMUEL HUGHES, JR.,

                                            Defendant - Appellant.


                            No. 07-7173



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


BOBBY SAMUEL HUGHES, JR.,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:00-cr-00004-JRS; 3:05-cv-00800-JRS)


Submitted:   November 30, 2007         Decided:     December 20, 2007


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Bobby Samuel Hughes, Jr., Appellant Pro Se.       Michael Cornell
Wallace, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Bobby Samuel Hughes, Jr. seeks to appeal the district

court’s orders dismissing as untimely his 28 U.S.C. § 2255 (2000)

motion and denying his motions for a certificate of appealability

and for leave to appeal in forma pauperis.            The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d
676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Hughes has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeals.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 3 -